Case 2:20-cv-00988-RAJ Document 1-1 Filed 06/25/20 Page 1 of 6




                                                                 EXHIBIT B, Page 1 of 6
Case 2:20-cv-00988-RAJ Document 1-1 Filed 06/25/20 Page 2 of 6




                                                                 EXHIBIT B, Page 2 of 6
Case 2:20-cv-00988-RAJ Document 1-1 Filed 06/25/20 Page 3 of 6




                                                                 EXHIBIT B, Page 3 of 6
Case 2:20-cv-00988-RAJ Document 1-1 Filed 06/25/20 Page 4 of 6




                                                                 EXHIBIT B, Page 4 of 6
Case 2:20-cv-00988-RAJ Document 1-1 Filed 06/25/20 Page 5 of 6




                                                                 EXHIBIT B, Page 5 of 6
Case 2:20-cv-00988-RAJ Document 1-1 Filed 06/25/20 Page 6 of 6




                                                                 EXHIBIT B, Page 6 of 6
